Citation Nr: 1228020	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-05 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a finding of total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to December 1968 and from June 1973 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2011, the Veteran testified at a hearing held at the RO before the undersigned Acting Veterans Law Judge; a transcript of the hearing is of record.

In a September 2011 decision, the Board denied the Veteran's claim seeking entitlement to TDIU benefits.  The Veteran subsequently appealed this issue to the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 Order, the Court vacated the Board's September 2011 decision and remanded the issue back to the Board for development consistent with the parties Joint Motion for Remand (Joint Motion).  

In the process of appealing the Board's decision to the Court, the Veteran has effectively alleged worsening of his service-connected residuals of a left ankle fracture and post-operative fracture of the left foot.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO.  


REMAND

The Veteran is seeking entitlement to TDIU benefits.  He contends that his service-connected disabilities have rendered him unemployable.

In accordance with the Joint Motion, the Veteran must be scheduled for VA examinations to ascertain the combined effects of his service-connected disabilities on his ability to maintain employment.  38 C.F.R. § 3.159(c)(4)(i).  Specifically, the Joint Motion claimed that the May 2009 VA examination for posttraumatic stress disorder (PTSD) failed to adequately address the combined effect of the Veteran's service-connected disabilities on his employability.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  

However, assignment of an evaluation, to include application of the TDIU standards, is the responsibility of the finder of fact, not an examiner.  The adjudicator is charged with interpreting the competent and credible evidence of record as whole and reconciling such to accurately reflect the disability.  Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009); 38 C.F.R. § 4.2.  While medical and lay opinions regarding the extent of functional impairment are evidence to be considered, the ultimate factual determination lies with the adjudicator.  As an adjudicator may not substitute his or her own opinion for medical judgment, Colvin v. Derwinski, 1 Vet. App. 171 (1991), a medical opinion cannot subvert the responsibility of the fact finder.  Moore, supra.  A single opinion, as the Joint Motion suggests, is not necessary, so long as the competent and credible evidence of record adequately describes the functional and occupational impairments related to each disability.  Such would represent substantial compliance with the Joint Motion.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  The Board, as the finder of fact, must then weigh the cumulative effect on employability.

Nevertheless, three years have now passed since the most recent examination, and there are new allegations of worsening of the service-connected disabilities.  Remand for examination is therefore appropriate, to ensure that an accurate and full record is considered in connection with the claim. 

The Veteran's representative submitted a May 2012 private employability evaluation report completed by E.H., Vocational Rehabilitation Consultant.  Her report is not sufficient to alleviate the need for a new examination.  First, she is not a medical doctor and is not competent to provide all evidence required for proper rating of the Veteran's physical disabilities.  Second, she has not examined the Veteran, and merely conducted a phone interview.  Even if she were competent to make medical observations and findings, she had no opportunity to do so.  Her opinion cannot substantially satisfy the deficiencies identified in the Joint Motion.

Additionally, an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, is required.  The Veteran has offered differing employment histories during the pendency of his appeal.  On his original Form 8940, filed in June 2006, the Veteran indicated that his service-connected disabilities rendered him unemployable as of November 2001.  A January 2005 decision from the Social Security Administration (SSA), however, noted that the Veteran had amended his claim for SSA disability benefits to state that he had been disabled since November 3, 2003.  This apparent conflict must be addressed.  Moreover, the Joint Motion found the Board's discussion of the Veteran's educational and occupational histories and achievements deficient.  An updated VA Form 21-8940 will afford the Veteran the opportunity to provide up-to-date information.

On remand, VA must also, consistent with the duty to assist the Veteran in substantiating the claim, associate with the claims file update VA and private treatment records as identified by the Veteran.

Finally, the newly raised claims for increased evaluations for left ankle and foot disabilities must be resolved prior to further consideration of the TDIU claim.  TDIU is dependent, as the Joint Motion notes, upon consideration of the impact of all service connected disabilities upon the ability to obtain or retain substantially gainful employment.  The increased rating and TDIU claims are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is remanded for the following:

1.  Contact the Veteran and ask him to identify all VA and non-VA medical providers who have treated him for service-connected disabilities during the course of this appeal.  Attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If these records cannot be obtained, a letter must be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Contact the Veteran to request that he complete and return an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  Schedule the Veteran for the appropriate examinations to determine the overall effect of his service-connected disabilities (PTDS, left ankle fracture with left fibula fracture, and fracture, left foot, postoperative) on his ability to obtain employment.  The Veteran's claims file must be reviewed in conjunction with the examination.  All tests and studies deemed necessary must be performed.  The VA examiners must elicit from the Veteran and record for clinical purposes a full work and educational history.  The examiners must specifically address the impact of the service-connected disabilities, individually and together, upon the Veteran's ability to obtain and retain substantially gainful employment.

For example, can the Veteran perform sedentary work?  Is he able to work with, for, or in conjunction with others?  Is public interaction possible?  Any capability in any area must be quantified to the extent possible.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

5.  Adjudicate the newly raised claims for increased evaluations for service-connected residuals of a left ankle fracture and post-operative fracture of the left foot

6.  After completing the above, and any other development as may be indicated, re-adjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



